             Case 1:19-cv-00728-JLS-HBS Document 51 Filed 04/15/20 Page 1 of 2




     UNITED STATES DISTRICT COURT
     WESTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE CO.,
GEICO INDEMNITY CO., GEICO GENERAL
INSURANCE COMPANY and                                                         Docket No.:
GEICO CASUALTY CO.,
                                                                              19-cv-00728 (JLS)(HBS)
                                        Plaintiffs,
              -against-

MIKHAIL STRUT, M.D. a/k/a MIKHAIL
STRUTSOVSKIY, M.D., RES PHYSICAL
MEDICINE & REHABILITATION SERVICES, P.C.,
and CHERYLE HART, M.D.

                                         Defendants.
-------------------------------------------------------------------X

                                                   UNDERTAKING

     WHEREAS Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

     General Insurance Company and GEICO Casualty Co. (“Plaintiffs” or “GEICO”), have applied to

     this Court for a Preliminary Injunction and a Stay pursuant to Fed. R. Civ. P. 65;



     WHEREAS the Court, by Order dated April 9, 2020 and entered on April 10, 2020 in the United

     States District Court for the Western District of New York granted Plaintiffs’ Motion and

     Ordered that: (i) upon Plaintiff’s deposit of $500,000.00 security, all pending no-fault insurance

     collection arbitrations commenced by Defendants against Plaintiffs shall be stayed pending the

     disposition of Plaintiffs’ claims in this action; and (ii) upon Plaintiffs’ deposit of $500,000.00

     security, Defendants, and any person or entity acting on Defendants’ behalf, shall be enjoined

     from commencing any no-fault insurance collection arbitrations or no-fault insurance collection

     litigation against Plaintiffs pending the disposition of Plaintiffs’ claims in this action.
         Case 1:19-cv-00728-JLS-HBS Document 51 Filed 04/15/20 Page 2 of 2




NOW THEREFORE, Plaintiffs, Maryland corporations having their principal office and place

of business at 4608 Willard Avenue, Chevy Chase, Maryland, Principal; and GEICO Insurance

Agency, Inc., as Surety, in consideration of the Court’s issuance of the Preliminary Injunction

and Stay, do hereby undertake in the sum of Five Hundred Thousand ($500,000.00) Dollars, and

promise that the Plaintiffs will pay to the Defendants damages, not exceeding the sum of Five

Hundred Thousand ($500,000.00) Dollars, as they may sustain by reason of the Preliminary

Injunction and Stay, if the Court finally decides that the Plaintiffs were not entitled to it.



IN WITNESS WHEREOF, the Principal and Surety have caused this undertaking to be signed

by its duly authorized officers at Fort Salonga, New York and Stafford, Virginia this 15th day of

April, 2020.




Name:_Kim Ottman_____________                           Name:__Melissa Gallaro_____________
Title: Claim Assistant Vice President, GEICO            Title: President. GEICO Insurance Agency



(Seal)                                                  (Seal)



The foregoing undertaking is hereby approved
this 15th day of April, 2020.


S/John L. Sinatra, Jr.
John L. Sinatra, Jr., United States District Judge




4804891.v1
